Citation Nr: 1633258	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  08-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 16, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The May 2007 rating decision denied entitlement to service connection for a left eye disability.  A notice of disagreement was received in January 2008, a statement of the case was issued in April 2008, and a substantive appeal was received in June 2008.  

In February 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The August 2010 rating decision granted entitlement to a TDIU effective April 16, 2010.  The February 2012 Board decision determined that the issue of entitlement to an earlier effective date for the TDIU was on appeal based on evidence that was submitted in connection with an April 19, 2006, claim of entitlement to an increased rating for posttraumatic stress disorder (PTSD).  The February 2012 Board decision granted a 70 percent rating for PTSD effective April 19, 2006.  The Board therefore considers the pertinent appeals period for the TDIU claim to begin on April 19, 2006.


FINDINGS OF FACT

1.  A left eye disability was not demonstrated in service, and a preponderance of the competent and probative evidence on the question of a medical nexus between any current left eye disability and service weighs against the claim.

2.  On and after April 19, 2006, the Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  A left eye disability was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110,  1111, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  On and after April 19, 2006, the criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 1507, 5110, 7105 (West 2014); 38 C.F.R. § 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

Because the grant of the earlier effective date for TDIU is considered to be a complete grant of the benefit sought, the Board need not discuss the adequacy of the notification letter that was sent to the Veteran with respect to the TDIU claim.

The Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes evidentiary development letters dated in October 2004, September 2009, and May 2010 advised the appellant of the evidence needed to substantiate his service connection claim.  These letters were sent prior to the initial adjudication of the Veteran's service connection claim in May 2007.  The appellant was advised in these letters of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim.

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, VA medical records, lay statements, and available private medical records.

The RO arranged for the Veteran to undergo a VA examination in May 2015.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to service connection.  The examination report reflects review of the claims file and interview and examination of the Veteran.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms, provided clinical findings detailing the examination results, and rendered an etiology opinion that explains the reasons and bases for this opinion.  For these reasons, the Board concludes that the VA examination report of record in this case provides an adequate basis for a decision on the Veteran's service connection claim.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for a left eye disability.  He essentially contends that his eye symptoms started at the same time that his service-connected headaches began.  As noted in the May 2014 VA examination report, the Veteran contends that his symptoms began in 1968 and believes that they are the result of a brain stem injury.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Refractive errors of the eyes are congenital or developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

Turning to the service treatment records, the June 1966 enlistment examination report reflects clinically normal eye, ophthalmoscopic, pupil, and ocular motility examinations.  Distant vision was 20/25 in the right eye and 20/40 in the left eye.  Near vision notations are illegible but appear to indicate normal near vision.  On his June 1966 enlistment medical history report, the Veteran expressly denied eye trouble, and he noted that he has never worn glasses.  

A September 1967 service treatment record notes that the Veteran sought treatment for a headache and upset stomach.  

A July 1968 service treatment record reflects that the Veteran complained of migraine headaches.  The headaches were described as intermittent, throbbing, frontal, and usually bilateral.  They could occur any time, day or night.  There were no premonitory symptoms and usually no nausea.  The pain was not relieved by aspirin or bufferin.  Headaches seemed to start after a concussion he suffered five years ago.  There were no neural findings.  The impression was vascular headaches.  He was prescribed medication and directed to return in three weeks.  

A September 1968 service treatment record notes that the Veteran was complaining of severe headaches that were described as bifrontal, throbbing, and occurring any time, day or night.  He denied any premonitory symptoms, visual disturbances, nausea or vomiting.  His mother had a history of migraine headaches.  Physical examination was negative.  It was noted that the Veteran had been treated with Sansert and Fiorinal, which had decreased the number of these headaches, although the Veteran had a very severe headache about one week ago that required Demerol and Vistaril for control.  It was required that the neurology clinic evaluate and advise.  

The September 1968 neurology consultation noted that the Veteran has had several months of severe frontal temporal headaches, treated with Sansert and Fiorinal.  The Veteran noted a direct correlation with tension, and he had a recent tendency to be upset, with some emotional lability.  He reported a history of a terrible temper.  His mother has a history of headaches, as does his sister.  He had a concussion in high school football without residuals.  It was noted that he may have nausea but rarely vomits.  It was noted that he is heavily involved in multiple activities on ship and likes it, but is admittedly often tense and clenching jaws.  Examination was entirely normal, including cranial nerves, motion, and sensory systems.  The impression was headaches of mixed vascular and tension etiology.  The Veteran was prescribed medication and directed to try counselling and ventilation.  

The April 1969 release from active duty examination report reflects clinically normal eye, ophthalmoscopic, pupil, and ocular motility examinations.  Distant vision was 20/30 bilaterally and corrected to 20/20 bilaterally.  

The earliest pertinent post-service medical evidence is a February 1976 letter from the Veteran's private doctor.  The physician noted that the Veteran first saw him in December 1969 noting that he had been sick ever since he went to work for the Post Office.  He reported that he could not work inside or irregular hours and was feeling weak, nervous, nauseated, and was going to quit if he could not get outside.  The Veteran had related that he had had some vascular headaches in service.  Eye examination, in pertinent part, was normal.  The physician felt that the Veteran's problem was neurasthenia, and he was given some mild sedation.  He was given a letter stating that the present hours he was working were aggravating his health.  An August 1976 record notes that the Veteran was seeking treatment for vascular headaches.  

An October 1996 statement from a doctor from the University of Virginia Department of Ophthalmology notes that the Veteran sought a retinal consultation.  It was noted that the Veteran has multiple visual complaints.  For the past nine years, he has had double vision after reading, and he has had headaches and has constantly needed new glasses.  Following a detailed description of a physical examination, the physician noted an impression of epiretinal membrane with pseudohole in the left eye.  He noted that the pseudohole does give the appearance of a hemorrhage in that it is a dark area surrounded by a lighter-colored area.  In most cases, pseudoholes remain quite stable.  With the Veteran's present level of visual acuity, the doctor would not recommend an epiretinal membrane peeling procedure.

A December 1996 letter from the Veteran's private optometrists notes that he was first seen at their office in June 1996 for difficulty focusing at near.  He had no previous history of eye injury, surgery, or eye disease.  He underwent physical examination, and the results were described in this letter.  The Veteran was subsequently examined in October 1996 because of a recent concern that vision in his left eye was just not as good as he would like with the aid of his eyeglasses.  The letter then provides a description of the findings on physical examination.  In part, it was noted that "[t]he maculas revealed fine puncture drusen with a macular lesion of concern in the left eye" and noted that "Amsler grid testing was inconclusive but the patient did report a 'swimming' of the Snellen letters out of his left eye during visual acuities which was interpreted to potentially indicate the presence of metamorphopsia."  The optometrists noted that the Veteran was referred to a University of Virginia doctor "for further retinal evaluation of the recent onset of macular changes noted in the left eye."  

In a January 1997 letter, the Veteran reported that his first eyeglasses were issued while in Vietnam in 1968.  He noted that, since then, his eyes have increasingly worsened.  He gave a detailed description of his symptoms and his repeatedly seeking treatment and being issued new glasses that were not helpful.  He reported that, during an examination with the private optometrist who authored the December 1996 letter, he was asked when he had received a head injury.  He reported that he had suffered this injury while in Vietnam in 1968.  He reported that the doctor informed him that both of his retina were hemorrhaging and that he needed to see an expert.  

He next reported that two University of Virginia doctor ran some tests and asked him when he had received an old blow to the head.  One of the physicians explained that the Veteran's eyes were not hemorrhaging, as his retinas were unusually clear and gave the appearance of the surrounding area to be hemorrhaging.  The actual problem was due to a scar on the retina of the right eye and a membrane on the left eye, consistent with a head injury.  The Veteran was able to see through the membrane on the left eye due to a pseudohole.  He was informed that this was responsible for his reported symptoms.  He asked if it could be corrected, and he was informed that it could be corrected in theory only, as the risk of shaving the retina was too great.  He was informed that the condition normally remained stable but, if the retina shifts, he would be worse.  

In his January 1997 original claim, the Veteran reported that he had suffered a head injury in Vietnam in October 1968, and he started having to wear glasses.  Since that time, he reported, his sight has been worsening up to the point that he has had to purchase and change his prescription at least nine times since 1989.  He has now found out that his eye problem had been caused by his head injury.  He stated that, as the only head injury he ever suffered was in Vietnam, he believed his current eye condition is a direct result of that injury.  

A May 2001 letter from the Veteran's private optometrist notes that the Veteran "has an eye condition affecting vision in his left eye called a pseudohole of the macula as well as an epiretinal membrane.  This condition has created a small central blind spot as well as distorted central vision of his left eye."  It was noted that this disability has resulted in the Veteran having "difficulty staying on line when reading small print on paper and the computer."  

An April 2004 private record notes that the Veteran has had a gradual onset of blurred vision that is worse while driving and reading.

A May 2004 medical record reflects that the Veteran underwent a vitrectomy, cataract removal, intraocular lens placement of the left eye.  
 
A June 2004 VA diabetes mellitus examination report, which has been treated as an informal claim for service connection for an eye disability, notes that the Veteran recently had a retinal surgery, lens implant.

An August 2004 VA medical record notes that the Veteran was recently diagnosed with diabetes.  It was noted that his ocular history is significant for retinal detachment in the left eye in 1968.  He had a subsequent macular hole with surgical repair in May 2004.  Following a detailed examination, the optometrist noted an impression of diabetes without diabetic retinopathy; status post macular hole with repair and subsequent vitrectomy and cataract surgery, which appeared stable; and a forty-year history of retinal detachment, which appeared stable.

An August 2005 VA medical record notes that the Veteran's "[o]cular history is significant for retinal detachment in the left eye in 1968.  He had a subsequent macular hole with surgical repair in May 2004."  The impression includes a notation of a 40-year history of retinal detachment that appears stable.

In an October 2006 letter, the Veteran disputed the account in his service treatment records that he had experienced headaches for five years following a football injury, noting that he would have been in eighth or ninth grade.  He also disputed the account that his mother had a history of migraine headaches.  He noted that his mother had been in a car accident following one of his football games, resulting in a concussion and headaches.  He reported that his own headaches came on very suddenly.  He noted that he was transferred to Camp Lejeune as a day patient at the base hospital until his discharge. He also noted that, when he was sent to the Philippines for Jungle Environmental Survival Training (JEST), he was issued a pair of glasses.  He reported that these glasses did not help and he was issued another pair that did not help.  He noted that no one in his family had worn glasses until late in life when only reading glasses were needed.  

Following a summary of the information provided in the private letters above, the Veteran noted that he had visited the McGuire VA Eye Clinic on August 23, 2006, and was told that he did have some change that was service-connected.  He also stated that his disability "has been a continuing problem since 1968 that has consistently worsened."

In a December 2010 statement, the Veteran asserted that he has "light sensitivity due to the brain stem injury in Viet Nam."  

The Veteran underwent a VA examination in May 2014.  Based on review of the record and interview and examination of the Veteran, the VA examiner diagnosed macular hole/cyst/pseudohole and pseudophakia of the left eye.  Following a description of the Veteran's symptoms and of results of a physical examination, the examiner determined that the Veteran's left eye disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  His rationale was that the Veteran's main ocular issue is a macular hole, first diagnosed as a macular pseudohole and/or epiretinal membrane around 1999, and repaired in 2004.  He noted that, while an injury such as a blow to the head could precipitate vitreoretinal traction or in some other way lead to a macular hole or pseudohole, the events would not be separated by approximately 30 years.  He stated that, if there were an indication of the macular issue temporally near the injury, then it could certainly be related.  However, he noted, the claims file has an almost 30-year gap with no mention of an ocular issue prior to 1999.  

In a December 2014 statement, the Veteran disputed the service treatment record noting that he had suffered a concussion five years earlier.  Rather, he stated, this concussion had occurred five days earlier.  He also submitted literature noting that eye and vision problems are fairly common after a brain injury, and specifically noted retinal detachment as a problem.  In his accompanying statement, the Veteran asserted that the "medical and clinical notes I have found that do in fact show the relation between a head trauma and detached retina and other vision problems like vitreous leakage which may take long periods of time, even years, to detach the retina."  

In his December 2014 statement, the Veteran also disputed the examiner's characterization that his disability had first manifested approximately three decades after separation.  The Veteran stated that he "was struggling with it and paying money I could not afford since I had returned.  It was just one more of the problems to tolerate with all of the others after returning and trying to adjust."  

With respect to the article on head trauma and eye damage, the closest statement in this article that the Board can find to support the Veteran's interpretation of the article is the following: "If you have suffered a head injury - even a mild one - it's important to see a doctor who can make sure that your eyes and brain are still working properly and that there are no vision problems that could show up later."  

Based on the above, the Board finds that entitlement to service connection for a left eye disability must be denied.  There is no dispute that the Veteran currently experiences macular hole/cyst/pseudohole and pseudophakia of the left eye.  

The only competent etiology opinion of record is that from the May 2014 VA examination report.  The Board notes that the examiner in this case is a physician whose medical training and area of specialization make him qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  His opinion is based on review of the claims file and interview and examination of the Veteran.  The examiner provides a full rationale to support his opinion, citing to both the facts of the Veteran's case and to pertinent medical principles.  For this reason, the Board finds that the May 2014 etiology opinion is highly probative to the matter at hand.

The Board notes that the Veteran disputed the factual predicate on which the examiner's opinion was based, stating specifically that his complaints did not begin 30 years following service.  Rather, as noted above, the Veteran reported that he had been struggling with this issue since 1968.  The Board finds, however, that the Veteran's service treatment records and post-service medical records are at variance with his lay reports of in-service symptomatology and continuity of symptomatology since service.  

The Board notes that the Veteran's service treatment records do not corroborate his account that he suffered a brain trauma in service.  Under 38 U.S.C.A. § 1154(b), in the case of a veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service incurrence if the evidence is consistent with the circumstances, conditions or hardships of such service, even if there is no official record of such incurrence or aggravation; and, to that end, every reasonable doubt shall be resolved in favor of the veteran.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  While the Veteran in the case at hand did serve in the Republic of Vietnam during the Vietnam Era, his service personnel records reflect that he did not receive any award, decoration, medal, or similar combat citation, and they do not otherwise reflect that he "engaged in combat with the enemy" as defined by application regulation.  

While the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an 'absolute bar' to the service connection claim); see Barr v. Nicholson, 21 Vet. App. 303 (2007) ( "Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In the case at hand, the Board finds that there is affirmative evidence that rebuts the Veteran's assertions of in-service injury and continuity of symptomatology since service.  Specifically, the Board notes that the Veteran's April 1969 release from active duty examination report reflects that his eyes were examined and were found to be clinically normal at the time of his separation from service.  Moreover, a February 1976 letter from the Veteran's private physician describing a December 1969 appointment, the purpose of which was to obtain a letter reflecting that certain restrictions needed to be placed on the Veteran's working conditions due to headaches, notes that the Veteran's eyes were examined and were found to be normal.  Furthermore, an October 1996 doctor's statement notes that the Veteran has had double vision after reading for nine years, which would place the onset of this symptom to approximately 1987, which is 18 years after his separation from service.  A December 1996 letter notes that the Veteran reported having no previous history of eye injury, eye surgery, or eye disease.  The Board finds that this evidence affirmatively rebuts the Veteran's lay assertions of in-service left eye difficulties that have persisted since service.

In light of the above, the Board finds that the probative value of the May 2014 VA examiner's opinion is not diminished by his assertion that the Veteran did not experience the reported left eye complaints until decades after service.  

The only nexus evidence in favor of the Veteran's claim appears in the Veteran's own lay statements.  In these statements, he has reported (1) his own belief that his current left eye disabilities are related to service, (2) that medical literature he has added to the record supports his claim, and (3) that medical treatment providers have linked the Veteran's left eye disabilities to an in-service head injury.  

First, with respect to the Veteran's own lay belief that there is an etiological link between a current left eye disability and service, the Board acknowledges that the Veteran himself believes that his current left eye disability is related to his military service.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, the Veteran is competent to describe having experienced left eye symptoms since service, even though the Board has found his testimony on this matter to be non-credible.  In addition, however, the Board finds that the question of whether the Veteran has a current left eye disability that is etiologically related to an in-service injury is of such complexity as to require that the individuals who provide competent medical evidence on this matter must possess a level of expertise that a layperson simply does not possess.  

Second, the Board notes that the Veteran has submitted an article entitled "Learn how a head trauma can damage important eye structures like the retina and optic nerve that are critical to your eyesight" to support his claim.  Given, however, that the Board has found that the record does not demonstrate the occurrence of the reported in-service head injury, an article discussing the link between such trauma and an eye disability is not applicable.  This article, therefore, lacks probative value in the consideration of the Veteran's particular claim, as it does not even purport to address the specific facts of the individual case under consideration.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot "simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion").

Third, the Board acknowledges the Veteran's assertions that his treating physicians have linked current left eye disabilities to an in-service injury.  However, the Board finds that service connection cannot be granted on this basis.  As discussed above, the Board has determined that the Veteran did not suffer a brain trauma in service.  Therefore, any opinion that links a current left eye disability to an in-service brain trauma must be rejected by the Board as not supported by the evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's opinion based upon an inaccurate factual premise has no probative value).  Furthermore, even if the Board were to find the Veteran's reports of in-service head injury to be credible, it cannot accept as competent medical evidence the Veteran's account of what his physicians told him.  Specifically, the Board notes that hearsay medical evidence, such as is offered in this case, does not constitute competent medical evidence (e.g., when claimant states anecdotally that a physician previously expressed an opinion, but there is no supporting evidence thereof in the record).  Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Warren v. Brown, 6 Vet. App. 4 (1993).

The Board notes that, among his claims, the Veteran contends that he did not wear glasses when entering service but started to require the use of glasses in service.  Service treatment records reflect that his eyes were found to be clinically normal when examined at separation, but that he did have mild presbyopia that was corrected to 20/20.  (The Board notes, in passing, that the Veteran's distant vision was found to be 20/25 in the right eye and 20/40 in the left eye at entrance.)  As noted above, service connection is not warranted for congenital or developmental defects.  38 C.F.R. § 3.303(c).  However, service connection may be warranted for such defects if there is superimposed pathology due to disease or injury in service.  VAOPGCPREC 82-90 (July 18, 1990).  In the case at hand, as discussed above, the Board finds that the Veteran did not suffer a left eye injury during service.  Nor does the evidence reflect that the Veteran suffered any other disease or injury in service that has resulted in a superimposed pathology.  Therefore, entitlement to service connection for a left eye disability as related to the left eye presbyopia must be denied.

In short, the Board finds that the preponderance of the evidence is against granting service connection for a left eye disability.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim must be denied.

III.  Earlier Effective Date for TDIU

The Veteran seeks entitlement to an effective date prior to April 16, 2010, for the grant of entitlement to a TDIU.  As noted above, the period under TDIU consideration begins on April 19, 2006.

In general, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400 (2015).

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2015).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent. 38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

On the date of the April 19, 2006, claim, the Veteran's service connected disabilities were rated a combined 90 percent.  These ratings were: 70 percent for PTSD; 10 percent for coronary artery disease; 60 percent for diabetes mellitus, type II; 10 percent for headaches; 0 percent for left lower extremity peripheral neuropathy; and 0 percent for right lower extremity peripheral neuropathy.  As of May 26, 2006, the Veteran has been service-connected for erectile dysfunction and a 0 percent rating has been assigned.  

The following changes were made as of April 16, 2010, to bring the Veteran's combined rating to 100 percent: Coronary artery disease rating increased from 10 percent to 60 percent; diabetes mellitus type II decreased from 60 percent to 40 percent; and headaches increased from 10 percent to 30 percent.

On his April 2010 VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Unemployability," the Veteran reported that he became too disabled to work on November 24, 2004, the day he retired.  Prior to this date, the Veteran had worked 40 hours per week performing maintenance for the United States Postal Service.  He reported that he is unemployable due to diabetes, PTSD, and from the effects of medications taken for service-connected disabilities.  He reported that he had left his last job because of his disability.  He noted that he had completed three years of college and multiple courses through training centers.  

A May 2006 VA PTSD examination report notes, in pertinent part, that the Veteran indicated that he has attempted to involve himself heavily in work to avoid having time to think of Vietnam.  He worked for more than 30 years in the Postal Service and, since retired, has been involved in many home repair projects of one sort or another, attempting to occupy his time.  As a conclusion, the examiner noted that the Veteran's PTSD symptoms, from his account, appear to be increasing in recent years and are certainly of moderately severe intensity at this point.  

A May 2006 VA diabetes mellitus examination report notes that the Veteran reports having to restrict activities such as reroofing his house and recreational activities such as boating due to fear of low blood sugar reactions and being alone in precarious positions if he experiences one.  

A June 2008 statement from the Veteran's eldest daughter notes that she has "watched a man who had the steadiest of hands begin to have tremors that will actually disable him from functioning in his normal capacity."  She noted that the Veteran and her son were recently in a car, and the Veteran "apparently blacked out and lost control of the car and wrecked.  My son suffered severe injuries and was airlifted to the hospital."  She stated that the Veteran's "physical health continues to decline at an alarming rate."  

A June 2008 statement from the Veteran's wife notes that "[t]he diabetes though somewhat controlled with insulin and oral medication is the source of [the Veteran] losing [consciousness] (which resulted in a June 27, 2007 auto accident.)"  She stated that the Veteran "stays exhausted and sleep does not seem to correct this."  She also noted that the Veteran has been losing his balance and falling.  She noted that, on several occasions, the Veteran "has become irritated and angry too quickly while in a public place such as a store or restaurant which so often appears to be without reason and totally illogical to me.  At times such as these he has become confrontational to strangers."  

In a June 2008 statement, the Veteran described the impairment caused by his PTSD, noting that his "trust of others is non-existent.  It is worse than ever with authority figures."  He also stated that, "[w]ith the exception of PTSD, diabetes has become the most life altering change in my life."  The Veteran noted that he had passed out while driving due to hypoglycemia and had caused serious injuries to himself and his grandson.  He stated that "I couldn't hold any type of employment now due to my inability to get up and the lack of energy to perform even the most menial tasks."  He also described his impairment due to diabetes as follows:

Another possible result of my diabetes is my neverending dropping of things, tripping, falling, and having dizzy stumbles or blurred vision.  Drops in glucose levels increase the blurred vision, the trips and falls and dropping most anything I handle.  I drop things and trip or fall constantly.  Shaking at times becomes uncontrollable jerking....  Just this afternoon I fell onto my right side while walking into the garage.  I twist my ankles, hit my shoulders against things, [stub] my toes and jam[] my fingers and wrists on a regular basis.  My legs are covered with sores that don't heal and bleed every time they are bumped or rubbed....  The problem with these instabilities being so regular is that everyone is afraid for me to ever be by myself.  None of my grandchildren ride with me, nor do I like taking a chance of hurting myself or anyone else.

A June 2008 statement from a friend of the Veteran's notes that she and her husband have noticed the Veteran "becoming very weak, when doing yard work, walking, riding in the car, fishing and many minor chores."  She also noted that they "have known him to be in bed for two days or more, with this full body weakness."  

In an October 2009 statement, the Veteran noted that his grandson had suffered a broken neck, seven broken ribs, and a damaged spleen in the automobile accident.  He reported he has had several physical events that have been similar to the one that occurred when he had his accident.  

An April 2010 VA PTSD examination report notes that the Veteran "is demonstrating severe and persistent problems with PTSD, that unfortunately, appear to have been worsening over the past few years."  It was noted that he was "demonstrating a very high level of anxiety and one that is likely to meaningfully disrupt his ability to manage work duties."  It was noted that he "finds it very difficult to concentrate on work matters and other tasks secondary to frequent intrusive thought of his Vietnam experiences that induce a high level of distress."  It was also noted that "[h]e finds it very difficult at this point to work around others due to his marked level of hypervigilance."  The examiner noted that the Veteran had difficulty sitting in the waiting room before his VA examination because there were people there whom he did not know.  It was noted that the Veteran "simply, and unfortunately, appears to be demonstrating a very high level of emotional distress."

In a May 2010 written statement, the Veteran described the June 2007 accident he had with his grandson in great detail, noting that his low sugar symptoms "appear quickly and are already at a serious level when they do become apparent due to the fact that I experience dizziness, blurred vision and confusion several times on any given day."  He reported that "[a]t the time of the accident I was experiencing almost daily drops at midday" and had taken precautions to make sure he would not have a hypoglycemic episode when he had to drive his grandson into town.  He "had been avoiding common tasks that could result in any kind of accident, due either to the loss of coordination, ability to think clearly, or the loss of consciousness."  He noted that he "continue[s] having the episodes of hypoglycemia, especially at midday."  He reported that his "friends do most of the driving, as they are afraid to ride with me.  My three grandchildren are forbidden to ride with me driving.  Worst of all, I totally understand and am also afraid of my driving."  He also noted that he had had another serious accident in July 2006 with his grandson in the car in which "the vehicle was totaled and we were both almost killed."  

In the May 2010 written statement, the Veteran also described the problems that he has due to insomnia, noting that he is "very often anxious and irritable or forgetful and unable to concentrate on what I am attempting to do."  In describing a recent attempt to replace a taillight on his utility trailer, the Veteran noted that "I am a master electrician and have all the necessary skills to do that particular job several times a day and yet I lack the mental and physical abilities to perform this common task."  

In October 2014, VA obtained a medical opinion with respect to whether the Veteran's service-connected disabilities in combination precluded employment for which his education would have qualified him during any part of the period since November 2004.  The request notes that the Veteran worked with the US Postal Service from December 1977 to November 24, 2004, at which time he retired.  The examiner opined that review of the medical record does not indicate the Veteran's service connected disabilities (consisting of type II diabetes mellitus, headaches, right lower extremity neuropathy, left lower extremity neuropathy, and erectile dysfunction) impair his ability to participate in sedentary or physical employment for which his education would have qualified him during any part of the period for consideration.  The examiner also opined that, regarding the Veteran's coronary artery disease, physical employment of sedentary to light work are advised beginning September 2010 to the present, or any employment for which his education would have qualified him during any part of the period since November 2004.  

An October 2014 VA mental disorders medical opinion notes that a VA examination documented in 2006 indicated that the Veteran worked steadily and that working actually helped him deal with his PTSD symptoms.  It was noted that these symptoms had been increasing recently because of his inability to work secondary to physical health issues.  It was noted that the Veteran had been working steadily until 2004, at which time he retired.  There was nothing in the record to indicate that, at the time of his retirement, he became unable to perform either sedentary or physical work because of PTSD.  Therefore, it is less likely than not that the Veteran's current PTSD would cause him to be unemployable.  The examiner noted that the Veteran was rated at 70 percent service-connected at his last VA examination and, therefore, it appeared to be the opinion of both the examiner and the reviewing officer that the Veteran was not totally disabled and unable to work secondary to PTSD alone.  He then noted that this review supports that conclusion.

Based on the above, the Board finds that entitlement to a TDIU is warranted from April 19, 2006, which is the entire period that is on appeal.  The Board notes that the April 2010 VA PTSD examination report describes a very high degree of emotional distress and impairment in concentration that make it very difficult for him to perform his duties and to work around others.  The April 2010 VA PTSD examiner expressly states that the Veteran has been functioning at this level for "the past few years."  Considering that the Veteran's PTSD disability rating was raised from 10 percent to 70 percent effective April 19, 2006, the Board finds it reasonable to surmise that his PTSD was at a comparable level of severity on that date.  The May 2006 VA examination report notes that the Veteran was able to avoid thoughts of Vietnam due to his employment and involvement in home repair projects, but that his PTSD symptoms had increased to moderately severe intensity in recent years.  As noted above, the Veteran had retired from his job at the US Postal Service in November 2004, and the suggestion from the record is that the Veteran's retirement precipitated a drastic decline in his level of functioning due to his PTSD.  Furthermore, the June 2008 personal statement from the Veteran's wife describes a level of anger and poor impulse control around others that supports the April 2010 VA examiner's observations regarding the high level of difficulty the Veteran has working around other people.

The Board also notes that the level of impairment caused by his diabetes mellitus alone is significant enough to dramatically impair his ability to follow a substantially gainful occupation.  This disability has resulted in significant hypoglycemic episodes that have impaired the Veteran to such an extent that he has become a danger to himself and to others.  Such impairment to his ability to concentrate, work, and perform physical tasks that require any amount of coordination has had a significant impact on his ability to complete tasks of both a physical and a sedentary nature that he would need to perform on a job.  Furthermore, the restrictions that have been placed on the Veteran's driving would seriously limit his ability to get to and from a job and would preclude him from performing work duties that would require him to drive. 

In granting this claim, the Board acknowledges the October 2014 medical opinions of record that weigh against the claim.  The Board notes, however, that neither of these opinions provides a basis for its conclusion.  Neither opinion describes any specific types of impairment that the Veteran does or does not demonstrate with respect to his ability to perform certain tasks.  Given that the examiners appear to offer bare conclusions without explaining the bases for their determinations, the Board finds that these opinions are of diminished probative value.

In short, the Board finds that, from April 19, 2006, the Veteran is demonstrated to be precluded from following a substantially gainful occupation due to his service-connected disabilities.  Accordingly, entitlement to an effective date of April 19, 2006, for the grant of a TDIU is warranted.



ORDER

Entitlement to service connection for a left eye disability is denied.

Entitlement to an effective date of April 19, 2006, for TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


